USDC IN/ND case 3:19-cv-00070-RLM-MGG document 50 filed 04/23/20 page 1 of 9


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

    DE CARLOS FREEMAN,

                 Plaintiff,

                         v.                                CASE NO. 3:19-CV-70-RLM-MGG

    MOLDING PRODUCTS, et al.,

                 Defendants.

                                     OPINION AND ORDER

        Plaintiff, proceeding pro se, has filed two motions to compel discovery responses.

Plaintiff’s first motion to compel was filed on January 2, 2020, and seeks complete

responses to Rule 34 Requests for Production of Documents served upon Defendant,

Molding Products 1. [DE 36]. Plaintiff’s first motion to compel has been fully briefed and

ripe since February 20, 2020. See N.D. Ind. L.R. 7-1(d)(3). On April 20, 2020, Plaintiff

filed his second motion to compel seeking full responses to Rule 33 Interrogatories

served upon Defendant. [DE 49]. Plaintiff’s second motion to compel is not ripe but will

be decided along with the first motion to compel for reasons discussed below.

I.      RELEVANT BACKGROUND

        Through his complaint, Plaintiff has raised racial discrimination and harassment

claims against Defendant under Title VII of the Civil Rights Act of 1964. Plaintiff




1Molding Products indicates that it was improperly identified in Plaintiff’s complaint as “Molding
Products” and that its actual name is Molding Products LLC. In this Opinion and Order, the Court will
refer to Molding Products as “Defendant” because it is the sole remaining defendant in this action. [See
DE 16].
USDC IN/ND case 3:19-cv-00070-RLM-MGG document 50 filed 04/23/20 page 2 of 9


contends that he was wrongfully terminated from his job at Defendant’s South Bend,

Indiana facility. Plaintiff was an employee of non-party Express Employment

Professionals (“Express”), a staffing agency that placed him into a temporary position at

Defendant’s facility starting in August 2017. Plaintiff’s placement ended on January 10,

2018, at Defendant’s request.

       The parties dispute the reason for Plaintiff’s termination by Defendant.

Defendant contends that Plaintiff’s conduct at work on January 10, 2018, caused the

termination. Specifically, Defendant indicates that Plaintiff clocked into work that day

but did not report to his assigned work area for about thirty minutes. Defendant

maintains that Plaintiff provided no viable excuse for his whereabouts during that time,

lied about the duration of his absence from his own work area, and then changed his

story when confronted. According to Defendant, the dishonesty led to Plaintiff’s

dismissal. Plaintiff rejects Defendant’s alleged reason for terminating him. Instead,

Plaintiff insists that he was an excellent worker who was terminated based upon

untruthful allegations of errors or poor performance in the workplace.

       As part of the discovery process, Plaintiff timely served 14 requests for

production of documents on Defendant on August 28, 2019. [DE 23]. After the Rule

34(b)(2)(A) response period passed, Plaintiff communicated with Defendant’s counsel

about what he found to be deficient responses. On December 19, 2019, Plaintiff and

Defendant’s counsel also talked by phone in an attempt to clarify Plaintiff’s requests

and Defendant’s objections. Their conversation did not, however, resolve the discovery

dispute. Therefore, Plaintiff filed his first motion to compel on January 2, 2020.

                                             2
USDC IN/ND case 3:19-cv-00070-RLM-MGG document 50 filed 04/23/20 page 3 of 9


       In the meantime, the Court established a dispositive motion deadline of April 7 ,

2020. [DE 30]. The Court also extended the deadline for the close of all discovery until

March 7, 2020, at the parties’ request. [DE 35]. In the extension order, the Court

reiterated to the parties that “the last date to file any discovery-related nondispositive

motion shall be 30 days prior to the discovery deadline”—or February 6, 2020, in light

of the extension. [DE 35 at 1]. Notably, the Court’s original Rule 16(b) Scheduling Order

remained otherwise intact, including the Court’s explanation that “[a]ll discovery other

than depositions must be initiated at least forty-five days before the [discovery] cut-off

date.” [DE 21 at 3].

       Plaintiff then served his first set of interrogatories on Defendant on March 6,

2020. [DE 41]. Defendant filed its motion for summary judgment on April 7, 2020 [DE

43], to which Plaintiff timely responded on April 20, 2020 [DE 48]. Claiming that

Defendant had failed to answer the March 6th interrogatories, Plaintiff also filed his

second motion to compel on April 20, 2020. [DE 49].

II.    ANALYSIS

       A.     Untimeliness of Plaintiff’s Second Motion to Compel

       Plaintiff’s second motion to compel is untimely. Given the parameters of the

Court’s original Rule 16(b) Scheduling Order, interrogatories had to be initiated by

January 22, 2020—forty-five days before the March 7, 2020, discovery deadline.

Therefore, Plaintiff should have sought an extension of the March 7th discovery

deadline before serving his interrogatories after the January 22nd deadline. He did not.

Additionally, Plaintiff should have sought an extension of the discovery deadline before

                                             3
USDC IN/ND case 3:19-cv-00070-RLM-MGG document 50 filed 04/23/20 page 4 of 9


February 6, 2020—the Court’s deadline for filing any nondispositive, discovery-related

motions. Having failed to timely secure an extension of the discovery, Plaintiff’s

interrogatories and his second motion to compel were untimely and should be stricken

for that reason alone.

       Even if the Court were to belatedly allow Plaintiff’s second motion to compel to

proceed, the motion cannot succeed on the merits. Plaintiff’s interrogatories seek

information similar to that requested in his Rule 34 requests for production of

documents. Moreover, Plaintiff’s second motion to compel incorporates arguments

related to the propriety of those interrogatories that are almost identical his arguments

in his first motion to compel related to the propriety of his requests for production. For

the reasons discussed below, both of Plaintiff’s motions to compel must be denied.

       B.     Plaintiff’s Requests for Production and Interrogatories Do Not Fall
              Within the Proper Scope of Discovery

       Fed. R. Civ. P. 26(b)(1) defines the proper scope of discovery in all civil litigation

before this Court as follows:

       Parties may obtain discovery regarding any nonprivileged matter that is
       relevant to any party’s claim or defense and proportional to the needs of
       the case, considering the importance of the issues at stake in the action, the
       amount in controversy, the parties’ relative access to relevant information,
       the parties’ resources, the importance of the discovery in resolving the
       issues, and whether the burden or expense of the proposed discovery
       outweighs its likely benefit. Information within this scope of discovery
       need not be admissible in evidence to be discoverable.

If parties cannot resolve their disputes related to discovery, they can seek the Court’s

assistance by filing a motion to compel discovery. Fed. R. Civ. P. 37(a)(1). District courts

have broad discretion in matters relating to discovery. See Patterson v. Avery Dennison

                                              4
USDC IN/ND case 3:19-cv-00070-RLM-MGG document 50 filed 04/23/20 page 5 of 9


Corp., 281 F.3d 676, 681 (7th Cir. 2002) (citing Packman v. Chi. Tribune Co., 267 F.3d 628,

646–47 (7th Cir. 2001)). “[T]he proponent of a motion to compel discovery still bears the

initial burden of proving that the information sought is relevant.” United States v. Lake

County Bd. of Comm’rs, No. 2:04 CV 415, 2006 WL 978882, at *1 (N.D. Ind. Apr. 7, 2006)

(internal quotation omitted); see also United States v. Farley, 11 F.3d 1385, 1390 (7th Cir.

1993) (“Since the documents at issue are not relevant to the controversy before us,

Farley cannot, as a matter of law, make a showing of need.”); Greenbank v. Great Am.

Assurance Co., 2019 WL 6522885, at *3 (S.D. Ind. Dec. 4. 2019) (“A party moving to

compel production carries the initial burden of establishing, with specificity, that the

requested documents are relevant.” (emphasis in original)).

              1.     Relevance

       Plaintiff’s requests for production and interrogatories seek information about his

job responsibilities and his performance of those tasks during his tenure at Defendant’s

facility. To succeed on a Title VII discrimination claim,

       a plaintiff must first establish a prima facie case of discrimination by
       demonstrating that (1) she is a member of a protected class; (2) she met her
       employer’s legitimate job expectations; (3) she suffered an adverse
       employment action; and (4) similarly situated employees outside of the
       protected class received more favorable treatment.

Keeton v. Morningstar, Inc., 667 F.3d 877, 884 (7th Cir. 2012) (applying the burden-

shifting analysis set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)). Once

the plaintiff makes this showing, “the burden shifts to the employer to offer a non-

discriminatory reason for the adverse employment action.” Id. If a non-discriminatory




                                              5
USDC IN/ND case 3:19-cv-00070-RLM-MGG document 50 filed 04/23/20 page 6 of 9


reason is offered, the burden shifts back to the plaintiff to proffer evidence that the

employer’s explanation is a pretext for discrimination. Id.

       Here, the quality of Plaintiff’s work performance, or his success in meeting

Defendant’s expectations, is an issue central to establishing a prima facie case of

discrimination. Yet, Defendant indicated to the South Bend Human Rights Commission

during the agency’s investigation of Plaintiff’s claims that none of his performance

issues before January 10, 2018, were deemed to warrant any adverse employment

action. Additionally, Defendant maintains that during the administrative phase of this

litigation, it produced various documents related to performance issues identified by

Plaintiff. Plaintiff has not demonstrated what is specifically deficient about Defendant’s

production to date or why his requests for production and interrogatories related to his

job performance are otherwise relevant to his claims.

       Similarly, Plaintiff’s claims leave room for discovery into the question of whether

Defendant’s “dishonesty” rationale is a pretext for a wrongful, discriminatory

termination. However, to establish pretext, a plaintiff must “produc[e] evidence that

[the employer’s] ostensible justification is ‘unworthy of credence.’” Testerman v. EDS

Tech. Prods. Corp., 98 F.3d 297, 303 (7th Cir. 1996) (quoting Tex. Dep’t of Cmty. Affairs v.

Burdine, 450 U.S. 248, 256 (1981)). Thus, information showing that Defendant’s

“dishonesty” rationale is “factually baseless, [was] not the actual motivation for the

discharge . . ., or [was] insufficient to motivate the discharge” would be relevant and

discoverable. Id.



                                              6
USDC IN/ND case 3:19-cv-00070-RLM-MGG document 50 filed 04/23/20 page 7 of 9


        In his reply brief related to his first motion to compel, Plaintiff lays out his

version of the events that led to his termination on January 10, 2018, suggesting that he

disagrees with Defendant’s statement of facts and its “dishonesty” rationale. Yet, none

of Plaintiff’s August 2019 requests for production [DE 23] or his March 2020

interrogatories2 [DE 41] seek information related to the events of January 10, 2018,

which Defendant contends are the sole cause of Plaintiff’s termination. As a result,

Plaintiff has not demonstrated the relevance of his requests for production to the pretext

analysis. Cf. Kimber v. Potter, No. 06 C 2589, 2009 WL 2045379, at *5 (N.D. Ill. July 13,

2009) (finding evidence of pretext proffered by plaintiff in response to a motion for

summary judgment was irrelevant because it had nothing to do with the stated reasons

for plaintiff’s termination).

                2.      Other Concerns

        Beyond the lack of relevance outlined above, some of Plaintiff’s requests for

production pose other problems. First, Defendant claims that it lacks custody, control,

or possession of some of the information Plaintiff seeks such as email or phone calls

between Plaintiff’s direct employer Express and Defendant (RFP #1). Similarly, Plaintiff

seeks video of a conversation between two of Defendant’s employees that Defendant

has no knowledge of its existence (RFP #13). Defendant cannot produce information it




2Plaintiff’s ROG #1, 2, and 6 all appear to related to Defendant’s communications with another employee
Dwayne Coop on January 9, 2018. An inference that Plaintiff is seeking information related to the events
of January 10, 2018, may be possible based on the citations to the day before. However, a plain language
reading of ROG #1, 2, and 6 do not link the events of January 10th to the Coop communications.

                                                   7
USDC IN/ND case 3:19-cv-00070-RLM-MGG document 50 filed 04/23/20 page 8 of 9


does not possess even if Plaintiff believes it does. Moreover, evidence of the Express

communications should be available from Express.

       Second, Plaintiff appears to be seeking depositions of two individuals through

RFP #3. However, depositions are governed by specific notice requirements delineated

in Fed. R. Civ. P. 30 and 45, depending on the deponent’s status as a party or non-party

to the case. Defendant need not comply with Plaintiff’s misdirected attempts to secure

testimony from individuals over which Defendant may or may not have control,

especially because Plaintiff has failed to show what evidence he is looking for from

them or the relevance of that information in this case.

       Third, Plaintiff’s request for the names of all of Defendant’s employees from

August 24, 2017, until January 10, 2018, is overbroad and therefore disproportional to

the needs of this case. Based on Defendant’s representation, Plaintiff was supposedly

seeking to identify individuals who could attest to his reputation as a good worker

through RFP #6. Yet, Plaintiff has not shown that all of Defendant’s employees should

be burdened as non-parties to participate in litigation. That burden is also excessive

given Plaintiff’s failure to establish relevance for the reasons discussed above.

       And lastly, Plaintiff seeks information about why a named individual was not

hired through Express (RFP #7), but does not establish the relevance of this person or

his employment to Plaintiff’s claims or Defendant’s defenses. Defendant contends that

it does not know exactly who the individual is either making production of information

about him impossible. Moreover, this information would presumably be available from

Express.

                                             8
USDC IN/ND case 3:19-cv-00070-RLM-MGG document 50 filed 04/23/20 page 9 of 9


III.   CONCLUSION

       As discussed above, Plaintiff has not met his burden to prove that the

information he seeks through his August 2019 requests for production and his March

2020 interrogatories is relevant to the claims and defenses in this case. See Lake County

Bd. of Comm’rs, 2006 WL 978882, at *1 (N.D. Ind. Apr. 7, 2006). Additionally, Plaintiff has

not demonstrated with specificity how Defendant’s discovery responses to date are

deficient. Compounding these substantive shortfalls is Plaintiff’s failure to craft written

discovery requests that are appropriately tailored to the scope of discovery in this case,

that seek information in Defendant’s custody, control, or possession, that do not unduly

burden non-parties, or that were timely served.

       Accordingly, the Court DENIES Plaintiff’s first motion to compel [DE 36] and his

second motion to compel [DE 49]. Defendant’s responses to Plaintiff’s August 2019

requests for production are deemed complete. The Court NOTES, however, that both

parties remain obligated to supplement their discovery responses every six weeks until

trial. [See DE 21 at 2].

       SO ORDERED this 23rd day of April 2020.


                                                  s/Michael G. Gotsch, Sr.
                                                  Michael G. Gotsch, Sr.
                                                  United States Magistrate Judge




                                             9
